DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (lDS) submitted on 17 September 2019 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18195851.3, filed on 21 September 2018.

Specification
The title of the invention, “TIME-OF-FLIGHT DEVICE AND TIME OF FLIGHT SYSTEM” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner would suggest incorporating language towards the nanostructure inventive concept.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1).
Regarding Claim 1, Hwang teaches a time-of-flight device comprising: (preamble determined to not limit the claim. See MPEP 2112.02) a photo-detection layer (Fig. 28, photo detection regions 450), and a nanostructure layer arranged on the photo-detection layer (Fig. 28, 420 & 430), wherein the nanostructure layer has a wavelength filtering function and a focusing function, such that the wavelength range of light incident on the nanostructure layer is reduced to a predefined wavelength range (Fig. 28, filter regions 420 & Fig. 4 and [0066] optical filtering) and light emitted from the nanostructure is focused on the photo-detection layer (Fig. 28, micro-lenses 430).
Regarding Claim 2, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the nanostructure layer includes a nanostructure array including multiple nanostructure areas (Fig. 28, filter regions 420 & [0050] illustrates a top-down view, filter array 1201-1209 consisting of a plurality of nanoparticles).
Regarding Claim 3, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the photo-detection layer includes a photo-detection array including multiple photo-detection pixels (Fig. 28, photo detection regions 450).
Regarding Claim 4, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the nanostructure layer includes a nanostructure array including multiple nanostructure areas (Fig. 28, filter regions 420 & [0050] illustrates a top-down view, filter array 1201-1209 consisting of a plurality of nanoparticles) and wherein the photo-detection layer includes a photo-detection array including multiple photo-detection pixels (Fig. 28, photo detection regions 450), wherein each nanostructure area of the multiple nanostructure areas is centrically aligned with an associated photo-detection pixel of the multiple photo-detection pixels (Fig. 28 & [0095] filter regions 420 are respectively formed on photo detection regions 450, and micro-lenses 430 are respectively formed in correspondence to filter regions 420).
Regarding Claim 5, Hwang teaches the claimed time-of-flight device in Claims 1 and 4. Hwang further teaches wherein each of the multiple nanostructure areas has the wavelength filtering function and the focusing function, such that the wavelength range of light incident on each of the multiple nanostructure areas is reduced to a predefined wavelength range (Fig. 28, filter regions 420 & Fig. 4 and [0066] optical filtering) and light emitted from each of the multiple nanostructure areas is focused on the associated photo-detection pixel of the multiple photo-detection pixels (Fig. 28, micro-lenses 430 & [0095] filter regions 420 are respectively formed on photo detection regions 450, and micro-lenses 430 are respectively formed in correspondence to filter regions 420).
Regarding Claim 10, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the nanostructure layer is formed based on at least one of: nano-wires, nano-rods, nano-spheres, three-dimensional nano-structures, nano-antennas (Fig. 5 & [0067]).
Regarding Claim 11, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the nanostructure layer includes at least one of: carbon, metal, semiconductor, dielectric ([0067]).
Regarding Claim 16, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang further teaches wherein the nanostructure layer includes at least one nanostructure having a spherical shape ([0095] filter regions 420 may consist nanospheres of Fig. 5 & [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1) in view of Kykta et al. (WIPO Publication No. WO2013/062795).
Regarding Claim 6, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang may not explicitly teach; however, Kykta teaches wherein the nanostructure layer is electrically tunable to a predefined wavelength range (Fig. 3 electrically tunable optical filter based).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Kykta with teaching of Hwang since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of nanostructure optical filters would found it obvious to update the passive filter regions (420) of Hwang using an electronically tunable optical filter, as found in the secondary reference, in order to gain the commonly understood benefits of enabling wavelength tunability, increased versatility, and enhanced functionality. This update would be accomplished with no unpredictable results.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1) in view of Aschwanden et al. (U.S. Pre-Grant Patent Publication No. 2013/0114148 A1).
Regarding Claim 7, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang may not explicitly teach; however, Aschwanden teaches wherein the nanostructure layer is adapted for application of a phase control signal ([0063] application of varying voltage to adjust lens).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the micro-lenses (430) taught by Hwang to enable dynamic lens tuning as taught by Aschwanden, with the motivation of providing adjustable optical lenses for compensation purposes (see Aschwanden at [0007]) and stabilization (see Aschwanden at [0068]).
Regarding Claim 8, Hwang/Aschwanden teaches the claimed time-of-flight device in Claim 1 and 7. Hwang/Aschwanden further teaches wherein by application of the phase control signal a position of an optical axis is adjustable (Aschwanden in Fig. 7a,b,c & [0066] adjustable optical axis through applying voltage).
Regarding Claim 9, Hwang/Aschwanden teaches the claimed time-of-flight device in Claim 1, and 7. Hwang/Aschwanden further teaches wherein by application of the phase control signal a field-of-view of the nanostructure layer is adjustable (Aschwanden in Fig. 7a,b,c & [0066] adjustable optical axis through applying voltage, therefore also modifying field of reception. [0068] focal length adjusted by apply voltage).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1) in view of Orenstein et al. (U.S. Patent Publication No. 9921344 B2).
Regarding Claim 12, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang may not explicitly teach; however, Orenstein teaches wherein the nanostructure layer includes at least one nanostructure having a spiral-like shape, wherein the at least one nanostructure is adapted to focus the emitted light in the center of a photo-detection area of the photo-detection layer (Fig. 3b & Col. 6, lines 30-35, spiral arm segments).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Hwang with teaching of Orenstein since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the plasmonic lens of the secondary reference for the micro-lenses (430) means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1) in view of Astratov et al. (U.S. Pre-Grant Patent Publication No. 2019/0004212 A1).
Regarding Claim 13, Hwang teaches the claimed time-of-flight device in Claim 1. Hwang may not explicitly teach; however, Astratov teaches wherein the nanostructure layer includes at least one nanostructure forming a conical shape, wherein the at least one nanostructure is adapted to focus the emitted light in the center of the photo-detection area of a photo-detection layer (Fig. 3 & [0033]).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the micro-lenses (430) taught by Hwang to a conical shape as taught by Astratov, with the motivation of providing enhanced sensitivity and angle-of-view (see Astratov at [0003]).
Regarding Claim 14, Hwang/Astratov teaches the claimed time-of-flight device in Claim 1 and 13. Hwang/ Astratov further teaches wherein the nanostructure is formed by a first type of nanostructure elements and by a second type of nanostructure elements, wherein the first type of nanostructure elements are arranged in a first layer and the second type of nanostructure elements are arranged in a second layer, the first and second layer being arranged on top of each other (Hwang in Fig. 28, substitution of micro-lenses 430 of Hwang with the conic lenses of Astratov would lead to claimed structural arrangement).
Regarding Claim 15, Hwang/Astratov teaches the claimed time-of-flight device in Claim 1, 13, 14. Hwang/Astratov further teaches wherein the nanostructure is formed by a first type of nanostructure elements and by a second type of nanostructure elements, wherein the first type of nanostructure elements are arranged in a first layer and the second type of nanostructure elements are arranged in a second layer, the first and second layer being arranged on top of each other (Hwang in [0050] teaches nanostructures are embedded in a dielectric material, providing dielectric layer separation from focusing elements).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1) in view of Dakss et al. (U.S. Patent Publication No. 4269648A).
Regarding Claim 17, Hwang teaches the claimed time-of-flight device in Claims 1 and 16. Hwang may not explicitly teach; however, Dakss teaches wherein the nanostructure layer includes at least two types of spheres (Fig. 1 & Col. 2, line 60 through Col. 3, line 6, where micro-sphere directs rays towards intended path), wherein the diameter of the first type of spheres is larger than the diameter of the second type of spheres (Micro-sphere of Dakss is microns in size (Col. 2, line 60), while, nanospheres of Hwang is nanometer in size [0077]).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Hwang with teaching of Dakss since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the micro-sphere of the secondary reference for the micro-lenses (430) means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding Claim 18, Hwang/Dakss teaches the claimed time-of-flight device in Claim 1, 16 and 17. Hwang/Dakss further teaches wherein each sphere of the second type of spheres is surrounded by at least three spheres of the first type of spheres for focusing the emitted light (Inherent, given structure of micro-sphere lens of Dakss layered on nanosphere optical filter Hwang. See MPEP 2112.III).
Regarding Claim 19, Hwang/Dakss teaches the claimed time-of-flight device in Claim 1, 16, 17, and 18. Hwang/Dakss further teaches wherein the nanostructure layer includes a first layer and a second layer, wherein the spheres of the first type are arranged in the first layer and wherein the spheres of the second type are arranged in the second layer, wherein the first and the second layer are arranged on top of each other (Inherent, given structure of micro-sphere lens of Dakss layered on nanosphere optical filter Hwang. See MPEP 2112.III).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP2012154642A) in view of Hwang et al. (U.S. Pre-Grant Patent Publication No. 2019/0004222 A1).
Regarding Claim 20, Yamada teaches a time-of-flight system, comprising: a light source (Fig. 1A, laser light source 21). 
Yamada may not explicitly teach; however, Hwang teaches a time-of-flight device, including: a photo-detection layer (Fig. 28, photo detection regions 450), and a nanostructure layer arranged on the photo-detection layer (Fig. 28, 420 & 430), wherein the nanostructure layer has a wavelength filtering function and a focusing function, such that the wavelength range of light incident on the nanostructure layer is reduced to a predefined wavelength range (Fig. 28, filter regions 420 & Fig. 4 and [0066] optical filtering) and light emitted from the nanostructure is focused on the photo-detection layer (Fig. 28, micro-lenses 430).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to combine the noted features of Yamada with teaching of Hwang since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the photodetector with nanostructured optical filter of the secondary reference for the detector (35) and filter (34) means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Ellenbogen et al. (U.S. Pre-Grant Patent Publication No. 2020/0284960) which discloses a multilayered optical element consisting of nanostructures for optical control. 
Tang et al. (U.S. Patent No. 8,045,107) which discloses a wavelength tunable plasmonic device made from metal nanostructures. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGQING QI whose telephone number is (571)272-1078. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.Q./           Examiner, Art Unit 3645           
                                                                                                                                                                                  /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645